Citation Nr: 1715733	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served from May 1952 to April 1955.  He served in the Korean Conflict for which the unit he served under received the Presidential Unit Citation award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for body rash.  The Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has a skin disability due to his military service.  See Veteran's statement dated January 2014.  He asserts that he contracted a body rash while serving in Korea and that he has skin problems since that time. Id.  

Post-service treatment records dated December 2014 through May 2015 show the Veteran complained of pruritus  with accompanying "dry scaling rash" for which he required ongoing medication in the form a daily topical cream.  See, e.g., VA treatment record dated December 2014 and May 2015.  Notably, his physician indicated he had a "long history of itching" and has seen multiple dermatologists, however he states the etiology of his current pruritus is unclear.  Id.  The Veteran has a long history of treatment.  Private and VA treatment providers from 2007 through the previously mentioned May 2015 treatment have noted the Veteran's reported symptoms of ongoing "body rash" break outs.

The evidence of record thus reflects that the Veteran has persistent or recurrent symptoms of skin disability that may be associated with service; however, the Veteran has not been afforded a VA examination.  Accordingly, a remand is necessary to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA treatment records were last associated in April 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Charleston VAMC  and Savannah VA Outpatient Clinic since April 2016.

2.  Schedule the Veteran for a VA examination as to the etiology of any skin disorder.  All necessary tests should be conducted.  The claims file must be provided to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current skin disability is related to the Veteran's military service, to include his service in overseas during the Korean Conflict.  Even if a skin disorder is not present at the time of the examination, an opinion should be offered as to any previously diagnosed skin disorder.

A complete rationale should accompany any opinion provided. The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

